Citation Nr: 1311047	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  05-28 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a left knee injury, to include Pellegrini-Stieda myositis ossificans and prepatellar bursitis (left knee condition), from July 23, 2010 to the present.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1984 to August 1984 and from January 1986 to December 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2004 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO denied an evaluation in excess of 10 percent for a scar, left knee, combined with Pellegrini-Stieda myositis ossificans and prepatellar bursitis.  

This matter has previously been before the Board, most recently in March 2012, at which time the Board denied an evaluation in excess of 10 percent for a left knee condition before January 26, 2006, and granted an increased evaluation from 10 percent to 20 percent for a left knee condition from January 26, 2006 to July 22, 2010.  The Board remanded the issue of an evaluation in excess of 20 percent for a left knee condition from July 23, 2010 to the present for additional development of the medical evidence of record.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claim in order to obtain additional pertinent medical records and to provide the Veteran with an additional VA examination addressing the current severity of her left knee condition.  Additional medical records were obtained and the VA Appeals Management Center (AMC) scheduled the Veteran for medical examinations on three different dates; the Veteran failed to appear for each of these examinations.  The Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

From July 23, 2010 to the present, the Veteran's left knee disability is manifested by a range of motion limited by pain and weakness to no worse than 45 degrees of flexion and 5 degrees of extension, x-ray evidence of arthritis, but no clinical evidence showing even slight instability.


CONCLUSION OF LAW

From July 23, 2010 to the present, the criteria for an evaluation in excess of 20 percent for a left knee condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5023, 5256-5263 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but it does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.     § 3.159 (2012).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence that (1) is necessary to substantiate a claim, (2) VA will obtain, and (3) the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the RO issued notice of the criteria for service connection in December 2003, before the initial unfavorable agency decision in July 2004.  The RO's 2003 notice letter advised the Veteran what information and evidence was needed to substantiate the claim for service connection and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The Board acknowledges that the 2003 notice letter did not provide notice regarding the assignment of a disability rating and an effective date, since that requirement was announced by the United States Court of Appeals for Veterans Claims (Court) in 2006, more than two years after the claim in this case was submitted.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO issued a letter advising the Veteran of all information for which notice is required under Dingess in January 2009.  The duty to notify the Veteran was satisfied under the circumstances of this case.  See 38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notice required by the VCAA and implementing regulations was furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  In this case, service treatment records have been associated with the claims file.  The Veteran was afforded a VA examination in July 2010.  The Board's March 2012 Remand noted deficiencies with this examination, and it directed the AMC to provide the Veteran with an additional VA examination.  The AMC scheduled VA examinations for March 2012, April, 2012, and May 2012; the Veteran failed to report to each of these examinations.  Neither the Veteran nor her representative has presented good cause for the Veteran's failure to attend these examinations.  Accordingly, this appeal will be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (2012). 

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran testified at a videoconference hearing before the undersigned in March 2010.  A transcript of this hearing is of record.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal decided herein is required to comply with the duty to assist.  

Increased Ratings for Knee Disabilities

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2012).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Limitation of extension is rated as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The Veteran's left knee disability is rated as 10 percent disabling under Diagnostic Code 5023-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2012).  Diagnostic Code 5023 applies to myositis ossificans, which is to be rated based on limitation of motion as degenerative arthritis.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Diagnostic Code 5260 applies to limitation of flexion of the knee.  As will be discussed in further detail below, the Board finds that no other Diagnostic Code better describes the Veteran's symptomatology better than the currently-assigned Diagnostic Code 5023-5260.

Turning to the facts in the instant case, the Veteran received a VA examination in July 2010.  As noted above, the Board's March 2012 Remand found this examination to be inadequate both because the examiner did not fully address whether the Veteran experienced flare-ups of her left knee condition and because the description of the Veteran's functional impairment was inadequate.  While this case was on remand, however, the Veteran failed to appear for each of her three scheduled VA examinations.  The Board will thus evaluate the Veteran's left knee condition based on the limited medical evidence of record, including the results of the July 2010 examination. 

The July 2010 VA examiner diagnosed the Veteran with residuals of a left knee injury with Pelligrini-Stieda pre-patellar bursitis and arthritis.  The examiner noted the Veteran's complaints of persistent, worsening knee pain.  The Veteran complained of increasing aching, pain, soreness, and tenderness.  The Veteran had not undergone any surgeries.  The examiner noted that the Veteran had arthritis in the knee on x-ray examination.  The Veteran wore a brace on her knee.  Upon range of motion testing, the Veteran had flexion to 90 degrees and extension to 5 degrees.  The Veteran complained of pain and crepitation throughout her range of motion.  The examiner noted that repetitive use of the knee caused increasing pain, stiffness, and flexion limited to 45 degrees.  The Veteran did not complain of flare-ups of pain.

In November 2010, a VA clinician found that the Veteran had a full range of motion and a normal gait.  In November 2011, x-ray examination of the Veteran's left knee revealed degenerative joint disease with no acute bony abnormality.  The Veteran had flexion to 110 degrees and extension to 0 degrees.  The Veteran had full muscle strength against maximum resistance.

In January 2012, a VA clinician observed no pain on palpation, crepitus, deformity, or soft tissue swelling in the left lower extremity.  In a January 2012 physical therapy progress note, the VA clinician noted the Veteran's complaints of chronic knee pain, which the Veteran assigned an "8/10" severity.  Upon range of motion testing, the Veteran had flexion to 110 degrees and extension to 0 degrees.  The Veteran had full muscle strength against maximum resistance.  A May 2012 treatment note indicates that the Veteran had flexion to 110 degrees and extension to 0 degrees.  The Veteran had full muscle strength against maximum resistance.

Turning to an evaluation of this evidence of record, the Board has considered the applicability of each of the Diagnostic Codes applicable to the knees.  There is no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a (2012).  With these diagnostic codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the diagnostic codes that are potentially applicable to the Veteran's bilateral knee disability: 5003 (applicable to degenerative arthritis), 5260 (applicable to limitation of flexion of the leg), or 5261 (applicable to limitation of extension of the leg).

The Board will first evaluate whether a greater rating is available to the Veteran under the Diagnostic Codes based on limitation of motion of the leg: 5260 and 5261.  With regard to flexion, the Veteran had flexion limited to 45 degrees upon repeated testing in July 2010.  Otherwise, the Veteran consistently demonstrated flexion to 110 degrees during the period under consideration.  Therefore, as of July 2010, the Veteran's knee disability warranted a 10 percent evaluation based on limitation of flexion, and as of November 2010, the Veteran's knee disability warranted a noncompensable evaluation.  The Board notes that the Veteran's impairment of knee flexion has been evaluated as 20 percent disabling throughout the relevant period.  While the Board will not disturb this rating, it also finds that a rating in excess of 20 percent for impairment of knee flexion is not available to the Veteran during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

The Board will next evaluate whether a greater rating is available to the Veteran based on limitation of extension.  The Veteran had extension limited to 5 degrees at the time of the July 2010 VA examination, and a full range of extension otherwise.  Accordingly, with extension never limited to 10 degrees or greater, a compensable evaluation is unavailable to the Veteran on the basis of impairment of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012). 

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2012).  VA examiners and clinicians have noted the Veteran's complaints such as pain and weakness, and the Board has taken these complaints into consideration in its above discussion.  While the Board accepts the contentions of the Veteran that her left knee disability causes her to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's knee.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Additionally, the Board's March 2012 decision granted the Veteran a 20 percent evaluation from January 26, 2006 to July 22, 2010, based largely on functional loss under 38 C.F.R. § 4.45 and 38 C.F.R. § 4.59.  Thus, while the Board acknowledges that functional loss played a role in establishing the Veteran's current 20 percent knee evaluation, an evaluation in excess of the currently-assigned 20 percent evaluation based on functional loss is not warranted.

With regard to a higher rating based on arthritis, when x-ray evidence of degenerative arthritis is presented but the associated loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  While the record indicates that the Veteran has arthritis in the left knee, the Veteran is already in receipt of a 20 percent evaluation based on limitation of flexion of the knee and associated functional impairment.  As a disability rating under Diagnostic Code 5003 does not afford the Veteran with the possibility of a rating in excess of 20 percent at any time during the period on appeal, the Board finds it to be a less favorable diagnostic code to the Veteran than the currently-assigned rating under Diagnostic Code 5023-5260.

Knee Instability

As noted above, a separate evaluation may be provided for knee instability.  Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2012).  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  

Turning to the facts in the instant case, in July 2010, the Veteran complained of giving way in her knee, and the Veteran wore a knee brace.  The examiner found that the Veteran's knee was stable.  Applying the law to the facts in the instant case, the Board finds that this evidence does not support the award of a separate rating for knee instability.  None of the Veteran's VA examiners or clinicians has characterized the Veteran's knee as unstable, even to a mild degree.  Indeed, while the examiner acknowledged the Veteran's contentions of instability, there is no clinical evidence of instability during the period on appeal.  The Board acknowledges the Veteran's contention regarding the severity of her condition.  

Given the lack of clinical findings of instability, however, the Board places greater probative weight on the medical evidence of record than on the Veteran's subjective accounts of instability.  Accordingly, the Board finds that a separate rating based on knee instability is not warranted at any time throughout the period on appeal.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture due to left knee disability that the available schedular evaluation for a knee disability, with consideration of functional loss under 38 C.F.R. § 4.45, is inadequate.  In this regard, a comparison between the level of severity and symptomatology of the Veteran's left knee functional loss with the established criteria found in the rating schedule and regulation governing functional loss shows that the criteria reasonably describe the Veteran's disability level and symptomatology.  A total disability evaluation due to unemployability is in effect from December 2, 2006, so, to the extent that left knee disability interfered with employment after that date, that factor has been considered.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for any portion of the relevant period.   



ORDER

From July 23, 2010 to the present, entitlement to a disability rating in excess of 20 percent for a left knee condition is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


